Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 1 of 9 PageID #: 356




                            EXHIBIT 4
                       Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 2 of 9 PageID #: 357

                                      ‘024 Patent – Preliminary Initial Infringement Contentions

                                             The Earbuds Software (www.earbudsmusic.com)

                 Claim Language                                       Elements Shown in Accused Product
    Claim 21(a). A routing and                If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed
    synchronization system operable with one invention, and the preamble merely states, for example, the purpose or intended use of the
    or more data sources within a network-    invention, rather than any distinct definition of any of the claimed invention’s limitations,
    based media content playback environment then the preamble is not considered a limitation and is of no significance to claim
    for providing a selectively sourced media construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305,51 USPQ 2d
    content broadcast to a consumer,          1161, 1165 (Fed. Cir. 1999).

                                               In an abundance of precaution we offer the following. The website:
                                               www.earbudsmusic.com and the Apple store website offer the same Defendant-written
                                               description:
                                                       Listen along with your favorite people: Be in the moment with NFL players in pre-
                                                       game warm-up, musicians on the tour bus, friends while working out, snowboarders
                                                       while going down the half pipe, and so much more. Never miss a beat : Listen along
                                                       LIVE, discover past moments, and save your favorites. Syncs with Apple Music and
                                                       Spotify: Connect your paid Apple Music or Spotify account to share music LIVE and
                                                       tap to play any song. Listen together regardless of streaming service.




                                               Taken alone, the above includes: “listen together regardless of the streaming service.” This
                                               describes a routing and synchronization system using several hand-held devices which is
DM2\13668390.3
                        Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 3 of 9 PageID #: 358

                                                               EXHIBIT 4


                 Claim Language                                      Elements Shown in Accused Product
                                              operable in tandem with a person’s own one or more data sources (e.g. Apple Music,
                                              Spotify, etc.) within a network-based media content playback environment named generally
                                              EarBuds. In this environment, music is played along with other media. The network
                                              operates between people placed in a network-based media content playback environment.
                                              Earbuds’ main purpose is to provide music as selected for broadcast to a consumer. Earbuds
                                              allows, as explained, for two or more people to listen to the same music and media
                                              irrespective of the source. Users create listening profiles and other users pair up with
                                              created profiles (often from a celebrity) to live sync the selection of the person. The content
                                              (i.e. music) is in fact broadcasted to the user which appears to be the sole purpose of the
                                              Earbuds system.

    21(b) … the routing and synchronization   This is a transitory language which does not add additional elements or limitations except
    system comprising:                        for the term “comprising” which is a patent-law term of art inclusive and open-ended and
                                              does not exclude additional, unrecited elements or method steps. Mars Inc. v. H.J. Heinz
                                              Co., 377 F.3d 1369, 1376 (Fed. Cir.. 2004); MPEP § 2111.03(I). As such, the current
                                              analysis can disregard any additional elements and functions as long as all the elements
                                              described in the claim elements 21(b) to 21(f3) below are explicitly or implicitly found in
                                              the Earbuds routing and synchronization system.

    21(c1)… a primary computer-               The term in the claim is simple and easy to understand to one of ordinary skill in the art. In
    implementable application                 addition, the term as described in detailed during the prosecution of the patent is simply “a
                                              computer-implementable set of software type instructions” which was pointed, for example
                                              to have support at page 3, lines 1-9. See 6/15/2016 Response. The App sold by Earbuds is
                                              fully and completely a computer-implementable application and is a computer-implemented
                                              set of software type instruction. For example, the Earbuds Mobile Application Terms and
                                              Conditions, binding users to the technology describes the routing and synchronization
                                              system as a “mobile application on Android and iOS.” Earbuds is a software, it is offered
                                              online, on some App stores and this element and limitation is expressly defined by the
                                              Earbuds solution. The term can be applied to the entire system (e.g. the Apps plus the
                                              backend servers who help store and power the technology) or can be applied to the App set
                                              themselves.

                                                                     2
DM2\13668390.3
                        Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 4 of 9 PageID #: 359

                                                               EXHIBIT 4


                 Claim Language                                      Elements Shown in Accused Product
    21(c2) … for synchronizing and routing    The Terms of Services issued by Defendant read at Section 7: “Earbuds enables End Users
    consumable legally-protected media        to synchronize music streams in real time to create a social listening experience as available
    content to the consumer                   through the Application and through the Site; the Application and Site also make available
                                              products, certain features, functionality, and content accessible on or through the
                                              Application may be hosted on the Site (collectively, “Content and Services”).” Then
                                              describing the sources, Earbuds advertises: “Syncs with Apple Music and Spotify: Connect
                                              your paid Apple Music or Spotify account to share music LIVE and tap to play any song.
                                              Listen together regardless of streaming service.”

                                              Earbuds itself describes the service as used to synchronize music and route consumable
                                              legally-protected media such as music in real time between people and the sites offered
                                              such as Apple Music or Spotify account are legally-protected media content. As part of the
                                              “FAQ” section on www.earbudsmusic.com/faq one of the questions is: “Why can’t I create
                                              an account with my Spotify?” and the answer is “EarBuds only works with premium music
                                              services right now. If you can’t login with your Spotify account, you probably only have a
                                              free account. We are working to make free accounts in the future, but in the meantime you
                                              can check out Spotify to see if they are offering a free premium trial. You can also click the
                                              “Get a free trial today!” link on the Connect Your Paid Music Service screen to sign up for
                                              a free trial with Apple Music.”

                                                The media that is routed and synchronized is “legally-protected media” in that at the heart
                                                of the technology is the notion that sources like free Spotify account only provide limited
                                                access and do not allow for the synchronization and routing of all legally consumable media
                                                on its site.
    21(c3) …. from a select routing instruction As part of the Earbuds system, any user can serve as the “DJ” or the “Consumer” where the
    fulfillment source                          App allows the cell phone to be set as a select routing instruction fulfillment source. The
                                                “curator” page on www.earbudsmusic.com/curator/ shows trending squares (here
                                                @pauladams, @p_mahomes, and @b_jones) where these three are “live” and a number of
                                                people listening to one of these three sources.




                                                                     3
DM2\13668390.3
                       Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 5 of 9 PageID #: 360

                                                           EXHIBIT 4


                 Claim Language                                  Elements Shown in Accused Product




                                          The consumer / listener / user, to be able to listen in to the content selected from these
                                          individuals (who have access to their own sources) must select one of many select routing
                                          instruction fulfillment source. If Mr. Mahomes II picks a set of three sources he has
                                          selected.

                                          For the moment, in the FAQ, Defendant responds to “I created an account with Spotify but
                                          now I want to use Apple Music (or vice versa). How do I do that?”

                                                 “Right now, you can only be logged in to EarBuds with one or the other music
                                                 service at a time. To switch between music service accounts, go to your profile on
                                                 the My Music tab, tap the ⋮ menu in the top right corner and Sign Out. Close and
                                                 reopen the app, choose Sign In, then choose the music service account you want to
                                                 use.”

                                          As described, the Earbuds synchronization and routing system must be connected to one
                                          account (one for the moment) as the fulfillment source.
    21(c4) … as prompted by routing and   The website shows how the football player Mr. P Mahomes has set up multiple songs and
    playback instructions                 other media packages which is shown in detail to possible listeners. Here the playback
                                          instructions are, for example the music selections and timing.

                                                                4
DM2\13668390.3
                          Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 6 of 9 PageID #: 361

                                                                   EXHIBIT 4


                 Claim Language                                          Elements Shown in Accused Product




                                                  The website clear reads: “Share your music LIVE” and “Allows your fans to listen along
                                                  live with you and discover all your shared music.” The instruction sent by Mr. Mahomes II
                                                  allows to send routing and playback instructions live or for recorded streams. This prompts
                                                  the action.
    21(c5) …. generated via a routing             The selection by Mr. Mahomes II of any music he desires in his own library is the
    instruction generation source,                generation at the routing instruction generation source (e.g. Mr. Mahomes II generates the
                                                  instruction at his cell phone as the source). This term also simply requires the generation via
                                                  a routing instruction generation source designed to coordinate the source generation of the
                                                  music. Here Mr. Mahomes II’s hand held device, as the DJ is the routing instruction
                                                  generation source and it generates instructions.
    21(c6) … the select routing instruction       For the moment, in the FAQ, Defendant responds to “I created an account with Spotify but
    fulfillment source being affiliated with at   now I want to use Apple Music (or vice versa). How do I do that?”
    least one legal access point,
                                                         “Right now, you can only be logged in to EarBuds with one or the other music
                                                         service at a time. To switch between music service accounts, go to your profile on
                                                         the My Music tab, tap the ⋮ menu in the top right corner and Sign Out. Close and
                                                         reopen the app, choose Sign In, then choose the music service account you want to
                                                         use.”


                                                                         5
DM2\13668390.3
                        Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 7 of 9 PageID #: 362

                                                                   EXHIBIT 4


                 Claim Language                                          Elements Shown in Accused Product
                                                 As described, these are then at the fulfillment (e.g. the cell of the fan / listener) connected to
                                                 at least one source as shown above such as Apple Music or Spotify. Clearly a statement
                                                 that only one source can be connected to the consumer’s device satisfies the “at least one
                                                 fulfillment source.” The instructions, to operate must be linked with this source as cautioned
                                                 by the Defendant.

    21(c7) …. the primary computer-              This portion of the claim connects 21(d)-(f) to the device described as 21(b-c) as the below
    implementable application being operable     elements/functions are operate from the primary computer-implementable application.
    to
    Claim 21(d1) …generate the routing and       As shown above Mr. Mahomes II’s Earbuds interface allows him to pick songs and generate
    playback instructions….                      the routing and playback instruction (e.g. in 2 minutes I will play song Y). Here one person
                                                 acts as DJ and generates playback instructions which the Earbuds system transforms to
                                                 routing and playback instructions.




    Claim 21(d2) … via the routing instruction   The data as explained above is created by the cell phone of Mr. Mahomes II who controls
    generation source                            the selection at this instruction generation source. The data is then transferred to the
                                                 Earbuds and shown, for example to consumers who can see what is ahead in the playlist.




                                                                         6
DM2\13668390.3
                        Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 8 of 9 PageID #: 363

                                                                EXHIBIT 4


                 Claim Language                                       Elements Shown in Accused Product
    Claim 21(d3) … for governing playback of   Earbuds as explained is a live music sharing solution where a DJ selects, sends and governs
    the consumable legally-protected media     the playback of the music connected from the legally-protected media content. This is
    content                                    linked with the playback of the selected music, the consumable legally-protected media
                                               content.
    Claim 21(d4) … via a content-delivery      The primary channel is the connection for the content delivery, namely each of the 20,000+
    primary channel;                           users who have selected Mr. Mahomes II for a live experience each are connected to their
                                               source via a primary channel (i.e. the link between their music provider and their own cell
                                               phone). As explained, this primary channel is set only to a single source:

                                                       “Right now, you can only be logged in to EarBuds with one or the other music
                                                      service at a time. To switch between music service accounts, go to your profile on
                                                      the My Music tab, tap the ⋮ menu in the top right corner and Sign Out. Close and
                                                      reopen the app, choose Sign In, then choose the music service account you want to
                                                      use.”

    Claim 21(e1) … establish an instruction-  The secondary channel established is between the cell phone of Mr. Mahomes II and the
    passing secondary channel to the consumer 20,000 listeners of his live broadcast. This is in contrast with the primary channel which is
                                               established between the consumer and its own source of content. In this channel which is
                                               established, the instruction are passed. For example, if the cell phone of one of the two
                                               parties is no longer connected to the system, the information cannot pass via the secondary
                                               channel. Begin able to see the DJ list and receive live the instructions is evidence the second
                                               instruction-passing secondary channels is established and must remain open between the DJ
                                               and the consumer for Earbuds to operate live.

    Claim 21(e2) …. over an operable network   As described, the data over the secondary channel passes via two cell phones or other
    infrastructure; and                        network –connected devices such as wireless connections of cell phones, phone data
                                               connection, etc. Such are network infrastructures. The Earbuds system cannot operate
                                               outside of a network infrastructure to offer live performance.

                                               To the question “Why am I asked to input my cell phone number every time I open the
                                               app?” The answer from Defendant is “This is a known bug and we are currently working on
                                               a solution. In the meantime, try force quitting the Apple and reopening it.” This is evidence
                                                                      7
DM2\13668390.3
                        Case 1:21-cv-00120-MN Document 10-4 Filed 03/31/21 Page 9 of 9 PageID #: 364

                                                                  EXHIBIT 4


                 Claim Language                                         Elements Shown in Accused Product
                                                 of the need to an operable network infrastructure to establish the instruction-passing
                                                 secondary channel between the DJ and the consumer.

    Claim 22(f1) pass the routing and playback As explained above, the data relating to the routing and playback is sent and passed via the
    instructions to the consumer via the       secondary channel. Once again, while both the consumer and Mr. Mahomes II could each
    instruction-passing secondary channel      be connected via a Wi-Fi connection to their respective legally-protected media content
                                                 sources, the connection between both emitter and listeners could be rupture (i.e. interruption
                                                 of the instruction-passing secondary channel) which would end the live connection.
    Claim 21(f2) … for sourcing the              As described above, Mr. Mahomes II instead of sending the music (e.g. the consumable
    consumable legally-protected media           legally-protected media content) to one of the 20,000+ listeners will source the action.
    content to the consumer…
    Claim 21(f3) … from the at least one legal   In this final portion, the consumer (e.g. the 20,000+ users) each will source the music from
    access point.                                at least one access point such as their own Spotify or Apple Music source point.




                                                                        8
DM2\13668390.3
